EXECUTION VERSION






LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS




PURCHASE AGREEMENT




December 5, 2011




By and Among




CIG PROPERTIES, INC.,




CIG WIRELESS CORP.




BAC BERLIN ATLANTIC HOLDING GMBH & CO. KG






and






COMMUNICATIONS INFRASTRUCTURE GROUP, LLC


 
 

--------------------------------------------------------------------------------

 


LIMITED LIABILITY COMPANY
MEMBERSHIP INTERESTS PURCHASE AGREEMENT




THIS LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS PURCHASE AGREEMENT, dated
December 5, 2011, by and among CIG Properties, Inc., a Delaware corporation
(“Purchaser”), BAC Berlin Atlantic Holding GmbH & Co. KG, a German
Kommanditgesellschaft(“Seller”), Communications Infrastructure Group, LLC, a
Delaware limited liability company (the “CI Group”); and CIG Wireless Corp., a
Nevada corporation (the “Parent Company”);


WHEREAS, Seller owns one hundred percent (100%) of the membership interests of
the CI Group (the “Membership Interests”) representing all rights of the CI
Group;


WHEREAS, Seller desires to sell to the Purchaser, and the Purchaser desires to
purchase from Seller, on the terms and subject to the conditions set forth in
this Agreement, 100% of the Membership Interests of the CI Group presently owned
by Seller; and


WHEREAS, Parent Company, on behalf of Purchaser, desires to issue to the Seller
Seven Hundred Fifty Thousand (750,000) shares of Company common stock, $.00001
par value (the “Common Stock”) at a value of Two U.S. Dollars ($2.00) per share,
in consideration for the acquisition by the Purchaser of the Membership
Interests, and the Seller desires to acquire such Common Stock.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




ARTICLE I


DEFINITIONS


1.1            Definitions. (a)  As used in this Agreement, the following
defined terms shall have the meanings indicated below:


“Actions or Proceedings” means any action, suit, proceeding, arbitration or
Governmental or Regulatory Authority investigation or audit.


“Affiliate” means, as applied to any Person, (i) any other Person directly or
indirectly controlling, controlled by or under common control with, that Person,
(ii) any other Person that owns or controls ten percent (10%) or more of any
class of equity securities (including any equity securities issuable upon the
exercise of any Option) of that Person or any of its Affiliates, or (iii) any
member, director, partner, officer, agent, employee or relative of such
Person.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by”, and “under
common control with”) as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through ownership of voting securities or
by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” means this Limited Liability Company Membership Interests Purchase
Agreement, the Exhibits and the certificates delivered in connection herewith,
as the same may be amended, modified or restated from time to time in accordance
with the terms hereof.


“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including without limitation cash,
cash equivalents, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real estate, equipment, inventory, goods.


“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business, the CI Group, including without limitation
financial statements, Tax Returns and related work papers and letters from
accountants, budgets, pricing guidelines, ledgers, journals, deeds, title
policies, minute books, stock certificates and books, stock transfer ledgers,
Contracts, Permits, customer lists, computer files and programs, retrieval
programs, operating data and plans and environmental studies and plans.


“Business” means the management of wireless communication towers and other
wireless infrastructure.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.


“Business or Condition of the CI Group” means the business, condition (financial
or otherwise), results of operations and Assets and Properties of the CI Group.


“CI Group” has the meaning set forth in the introduction to this Agreement.


“CI Group Charter” has the meaning ascribed to it in Section 3.1(b).


“Claim” means any and all manner of actions, cause and causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, controversies, Damages (as
defined herein), judgments, executions, losses, expenses, claims, and demands.
 
“Claim Notice” means a written notification pursuant to Section 9.3 of an
Indemnifiable Claim as to which indemnity under Article IX is sought by an
Indemnitee, enclosing a copy of all papers served, if any, on the Indemnitee.


“Closing” means the closing of the transactions contemplated by Section 2.2.
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing Date” means December 5, 2011 or such other date on which the Closing
actually occurs.


“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


“Common Stock” has the meaning ascribed to it in the Recitals of this Agreement.
 
 
“Contract” means any agreement, lease, evidence of Indebtedness, mortgage,
indenture, security agreement or other contract or other commitment (whether
written or oral).


“Damages” means any and all damages, losses, Liabilities, costs, expenses, or
judgments of any kind or nature whatsoever (including reasonable attorneys’,
accountants’, and experts’ fees, disbursements, and other costs and expenses
actually incurred in pursuing or defending Claims).
 
“Financial Statements” has the meaning set forth in Section 6.8.
 
“GAAP” means generally accepted accounting principles, consistently applied
throughout the specified period and in all prior comparable periods.


“Governmental or Regulatory Authority” means any court, tribunal, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision, any arbitrator, tribunal or panel of arbitrators.


“Hazardous Material” means (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls (PCBs), (ii) any
chemicals, materials, substances or wastes which are now or hereafter become
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants” or words of similar
import, under any environmental law, and (iii) any other chemical, material,
substance or waste, exposure to which is now or hereafter prohibited, limited or
regulated by any Governmental or Regulatory Authority.


“Indebtedness” means, as to any Person: (i) all obligations, whether or not
contingent, of such Person for borrowed money (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (ii) all obligations
of such Person evidenced by notes, bonds, debentures or similar instruments,
(iii) all obligations of such Person representing the balance of deferred
purchase price of property or services, except trade accounts payable and
accrued commercial or trade liabilities arising in the ordinary course of
business, (iv) all interest rate and currency swaps, caps, collars and similar
agreements or hedging devices under which payments are obligated to be made by
such Person, whether periodically or upon the happening of a contingency, (v)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (vi)
all obligations of such Person under leases which have been or should be, in
accordance with GAAP, recorded as capital leases, (vii) all indebtedness secured
by any Lien (other than Liens in favor of lessors under leases other than leases
included in clause (vii)) on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person, and (viii) all
Indebtedness of any other Person referred to in clauses (i) through (vii) above,
guaranteed, directly or indirectly, by that Person.
 
 
3

--------------------------------------------------------------------------------

 
 
“Indemnitee” has the meaning ascribed to it in Article IX.


“Indemnitor” has the meaning ascribed to it in Article IX.


“IRS” means the United States Internal Revenue Service.


“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental or Regulatory Authority.


“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, known or unknown, fixed or
otherwise, or whether due or to become due).


“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, or any conditional
sale Contract, title retention Contract or Contract committing to grant any of
the foregoing.


“Loss” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses, including without limitation, interest, reasonable expenses of
investigation, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment (such fees and expenses to
include without limitation, all fees and expenses, including, without limitation
fees and expenses of attorneys, incurred in connection with (i) the
investigation or defense of any Indemnifiable Claims or (ii) asserting or
disputing any rights under this Agreement against any party hereto or
otherwise).


“Membership Interest” has the meaning ascribed to it in the forepart of this
Agreement.


“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interest of such Person or (ii) receive any benefits or rights similar to
any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interest of such Person, including without limitation any rights to
participate in the equity, income or election of directors, management committee
members or officers of such Person.
 
 
4

--------------------------------------------------------------------------------

 
 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).


“Parent Company” has the meaning ascribed to it in the forepart of this
Agreement.


“Permits” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental or Regulatory Authority.


“Person” means any individual, corporation, joint stock company, limited
liability company or partnership, general partnership, limited partnership,
proprietorship, joint venture, other business organization, trust, union,
association or Governmental or Regulatory Authority.


“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.


“Representatives” has the meaning ascribed to it in Section 5.1(b).


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Seller” has the meaning ascribed to it in the forepart of this Agreement.


“Subsidiary” means any Person that, directly or indirectly through subsidiaries
or otherwise, beneficially owns more than fifty percent (50%) of either the
equity interests in, or the voting control of, such Person.


“Tax” or “Taxes” means all federal, state, local or foreign net or gross income,
gross receipts, net proceeds, sales, use, ad valorem, value added, franchise,
bank shares, withholding, payroll, employment, excise, property, alternative or
add-on minimum, environmental or other taxes, assessments, duties, fees, levies
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax or additional amounts
with respect thereto.


“Tax Returns” means any returns, reports or statements (including any
information returns) required to be filed for purposes of a particular Tax.


“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States Federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement, and (v) the phrases “ordinary course of
business” and “ordinary course of business consistent with past practice” refer
to the business and practice of the CI Group.


(c)           When used herein, the phrase “to the knowledge of ” any Person,
“to the best knowledge of ” any Person or any similar phrase, means (i) with
respect to any Person who is an individual, the actual knowledge of such Person,
and (ii) with respect to any other Person, the actual knowledge of the officers.




ARTICLE II


SALE OF MEMBERSHIP INTERESTS; CLOSING


2.1           Purchase and Sale.  On the terms and subject to the conditions of
this Agreement, the Seller hereby sells to the Purchaser, and the Purchaser
hereby purchases from Seller, one hundred percent (100%) of the Membership
Interests, free and clear of all Liens, for the purchase price consideration of
the Common Stock issued by the Parent Company, on behalf of Purchaser, to
Seller.


2.2           Closing Deliveries.  The Closing hereby takes place at the offices
of Wuersch & Gering LLP, 100 Wall Street, New York, New York 10005 on December
5, 2011 at 10:00 AM Eastern Standard Time, or at such other place or time as
Purchaser, on the one hand, and the CI Group and Seller, on the other hand,
mutually agree.  At the Closing, the Parent Company shall, on behalf of
Purchaser, deliver to Seller one or more certificates representing the Common
Stock;  Seller shall deliver to Purchaser one or more certificates representing
all of the Membership Interests, together with all necessary instruments of
transfer, in form and substance reasonably satisfactory to the Purchaser.  At
the Closing, there shall also be delivered to the CI Group, Seller and Purchaser
the certificates, documents and instruments to be delivered under Articles VI
and VII.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF
SELLER AND THE CI GROUP


Subject to the disclosures and exceptions contained in the Books and Records,
each of Seller and the CI Group hereby jointly and severally represents and
warrants to Purchaser that the statements contained in this Article III are true
and correct as of the date of this Agreement.


3.1           Organization of  Seller and the CI Group.  (a)  Seller is a German
Kommanditgellschaft duly organized, validly existing and in good standing under
the Laws of Germany.  Seller has, prior to the execution of this Agreement,
delivered to Purchaser true and complete copies of the certificate of formation
as in effect on the date hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  The CI Group is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware, is duly
qualified, licensed or admitted to do business and is in good standing in those
jurisdictions in which the ownership, use or leasing of its Assets and
Properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary.  The CI Group has, prior to the execution of
this Agreement, delivered to Purchaser true and complete copies of its (i)
certificate of formation of the CI Group with all amendments thereto (the “CI
Group Charter”) and (ii) its operating agreement will all amendment thereto (the
“CI Group Agreement”), in each case as in effect on the date hereof.


3.2           Power and Authority.  (a)  Seller has the requisite power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery by Seller of this Agreement and the performance by Seller of its
obligations hereunder, have been duly and validly authorized by all necessary
corporate action.  This Agreement has been duly and validly executed and
delivered by Seller, and constitutes, a legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.


(b)  The CI Group has the requisite power and authority to execute and deliver
this Agreement to which it is a party, and to perform its obligations
hereunder.  The execution and delivery by the CI Group of this Agreement and the
performance by the CI Group of its obligations hereunder, have been duly and
validly authorized by all necessary limited liability company action of the
member(s) of the CI Group.  This Agreement has been duly and validly executed
and delivered by the CI Group and constitutes, a legal, valid and binding
obligation of the CI Group, enforceable against the CI Group in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws relating to the enforcement of creditors’ rights generally and by general
principles of equity.


3.3           Capital.  As of the date hereof, Seller is the sole member of the
CI Group and holds all of the Membership Interests in the CI Group.  There are
no outstanding Options or agreements, arrangements or understandings to issue
Options with respect to the CI Group and there are no preemptive rights or
agreements, arrangements or understandings to issue preemptive rights with
respect to the issuance or sale of equity interests of the CI Group other than
pursuant to the transactions contemplated hereunder.


3.4           Subsidiaries.  There are no Subsidiaries of the CI Group as of the
date hereof.


3.5           No Conflicts.  The execution and delivery by Seller and the CI
Group of this Agreement and the performance by Seller and the CI Group of its
respective obligations hereunder does not and will not:  (a) conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the CI Group Charter or the CI Group Agreement; (b) subject to obtaining the
consents, approvals and actions, making of requisite filings and giving of
notices, conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to Seller or the CI Group or any of
their respective Assets and Properties; or (c)(i) conflict with or result in a
violation or breach of, (ii) constitute (with or without notice or lapse of time
or both) a default under, (iii) require Seller or the CI Group to obtain any
consent, approval or action of, make any filing with or give any notice to any
Person as a result or under the terms of, (iv) result in or give to any Person
any right of termination, cancellation, acceleration or modification in or with
respect to, (v) result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments under,
(vi) result in the creation of any new additional or increased liability of
Seller or the CI Group under or (vii) result in the creation or imposition of
any Lien upon Seller or the CI Group or any of their respective Assets and
Properties under, any Contract or Permit to which Seller or the CI Group, is a
party or by which any of their respective Assets and Properties are bound.
 
 
7

--------------------------------------------------------------------------------

 
 
3.6           Governmental Approvals and Filings.  Except to the extent
previously disclosed by the Seller to the Purchaser, no consent, approval or
action of, filing with or notice to any Governmental or Regulatory Authority on
the part of Seller or the CI Group is required in connection with the execution,
delivery and performance of this Agreement, or the consummation of the
transactions contemplated hereby.


3.7           Books and Records.  The minute books and other similar records of
the CI Group as made available to Purchaser prior to the execution of this
Agreement contain a true and complete record, in all material respects, of all
action taken at all meetings and by all written consents in lieu of meetings of
directors, members, stockholders, the management committee or boards of
directors, subcommittees and committees of the board of directors of the CI
Group.


3.8           Environmental Matters.  There is no environmental litigation or
other environmental proceeding pending or, to the knowledge of Seller or the CI
Group, threatened by any Governmental or Regulatory Authority or others with
respect to the business of the CI Group.  To the knowledge of Seller and the CI
Group no state of facts exists as to environmental matters or Hazardous Material
that involves the reasonable likelihood of a material capital expenditure by the
CI Group that may otherwise have a material adverse effect.  To the knowledge of
Seller and the CI Group, no Hazardous Material has been treated, stored or
disposed of, or otherwise deposited, in or on the properties owned or leased by
the CI Group in violation of any applicable environmental laws.  The
environmental compliance programs of the CI Group comply in all
material respects with all federal, state or local environmental laws, currently
in effect.


3.9            No Undisclosed Liabilities.  The CI Group has no Liabilities of,
relating to or affecting the CI Group or any of its Assets and Properties,
except Liabilities disclosed by the Seller to the Purchaser and reflected on the
Financial Statements.


3.10           Taxes.           (a)  Except as (i) as disclosed by the Seller
and disclosed on the Financial Statements or (ii) otherwise contemplated by this
Agreement, all Taxes which could constitute a lien on the Assets and Properties
of the CI Group and which were due and payable by the CI Group on or before the
Closing Date and all periods beginning and ending prior thereto have been or
will be paid prior to delinquency.  All Tax Returns that have been filed by or
with respect to the CI Group, or any affiliated, combined, consolidated, unitary
or similar group of which the CI Group is or was a member (a "Relevant Group")
with any Taxing Authority correctly and completely reflects the income,
franchise or other Tax liability and all other information required to be
reported thereon in all material respects.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  To its knowledge, the CI Group has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or due and payable
to any employee, creditor, independent contractor or other third party.


(c)  Except as disclosed in the Financial Statements, the CI Group does not
expect any Taxing Authority to assess any additional Taxes against or in respect
of it for any past period.  Except as disclosed in the Financial Statements,
there is no dispute or claim concerning any Tax liability of the CI Group either
(i) claimed or raised by any Taxing Authority or (ii) otherwise known to the CI
Group.  No issues have been raised in any examination by any Taxing Authority
with respect to the CI Group, which, by application of similar principles,
reasonably could be expected to result in a proposed deficiency for any other
period not so examined.  The CI Group has delivered to Purchaser complete and
correct copies of all federal, state, local and foreign income Tax Returns filed
by, and all Tax examination reports and statements of deficiencies assessed
against or agreed to by, the CI Group, since formation.


(d)  The CI Group has not received any written ruling related to Taxes or
entered into any written and legally binding agreement with a Taxing Authority
relating to Taxes.


(e)  None of the Assets and Properties of the CI Group constitute interests in
any joint venture, partnership or other arrangement that is treated as a
partnership for federal income Tax purposes.


(f)  No Taxing Authority has proposed Tax adjustments with respect to Seller
or  the CI Group directly or indirectly in respect of an intercompany
transaction or arrangement between or among Seller or the CI Group for any
period ending on or prior to the Closing Date, including, without limitation (i)
any tax arising from an adjustment in respect of such transaction or arrangement
under Section 482 of the Code, the Treasury Regulations thereunder, any related
provision or any similar provision of state, local or foreign law and (ii) any
tax arising from a failure to fully comply with applicable documentation, record
keeping and filing requirements in respect of such transaction or arrangement.


3.11           Legal Proceedings.  Except to the extent previously disclosed by
the Seller to the Purchaser, (i) neither Seller, nor the CI Group has knowledge
of any Orders outstanding against the CI Group; and (ii) there are no Actions or
Proceedings pending or, to the knowledge of Seller or the CI Group  threatened
(A) against, relating to or affecting  the CI Group or any of their respective
Assets and Properties other than Actions or Proceedings not exceeding $100,000
and which individually or in the aggregate will not have a material adverse
effect on the Business or Condition of the CI Group, or (B) which challenge the
validity of the transactions contemplated by this Agreement.  The CI Group is
not in default with respect to any Order of any court or Governmental or
Regulatory Authority and there are no unsatisfied judgments against the CI
Group.  There is not a reasonable likelihood of an adverse determination of any
pending Action or Proceeding that would, individually or in the aggregate, have
a material adverse effect on the Business or Condition of the CI Group.
 
 
9

--------------------------------------------------------------------------------

 
 
3.12           Compliance With Laws and Orders.  The CI Group and the conduct of
the Business by the CI Group and Seller are in compliance with all applicable
Laws and Orders, except where the failure to comply would not have a material
adverse effect on the Business or Condition of the CI Group.  Neither Seller nor
the CI Group has any knowledge that it is not in compliance with any of such
Laws or Orders where the failure to comply would have a material adverse effect
on the Business or Condition of the CI Group.  Neither Seller nor the CI Group
has any reasonable basis to anticipate that any presently existing circumstances
are likely to result in violations of any such Laws or Orders which would,
individually or in the aggregate, have a material adverse effect on the Business
or Condition of the CI Group.


3.13           Contracts.  The CI Group has made available to the Purchaser true
and complete copy of all Contracts, instruments and other documents binding the
CI Group to legal obligations or performance of duties or services.  Each
Contract constitutes a legal, valid and binding obligation of the CI Group,
enforceable in accordance with its terms, of the CI Group and to the knowledge
of CI Group, each Person that is party thereto.   There is no, and neither
Seller nor the CI Group has any knowledge of any nor received notice of any,
default (or any condition or event which, after notice or lapse of time or both,
would constitute a default) thereunder, which would have a material adverse
effect on the Business or Condition of the CI Group.


3.14           Permits.  The Seller has made available to Purchaser a true and
complete list of all Permits used in and material to the business or operations
of the CI Group.  To the extent previously disclosed by the Seller to the
Purchaser: (i)  the CI Group owns or validly holds all Permits that are material
to and necessary for the operation of the Business, (ii)  each Permit is valid,
binding and in full force and effect and (iii)  the CI Group has not received
any written notice that it is in default (or with the giving of notice or lapse
of time or both, would be in default) under any such Permit.


3.15           Employees. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the current employees of the CI
Group, which could reasonably be expected to result in a material adverse effect
on the Business or Condition of the CI Group.  To the knowledge of the
CI  Group, no executive officer of the CI Group is now, or is expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the CI Group to any liability with respect to any of the foregoing
matters.  To its knowledge, the CI Group is in compliance with all U.S. federal,
state, and local laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Business or
Condition of the CI Group.
 
 
10

--------------------------------------------------------------------------------

 
 
3.16           Affiliate Transactions.  Except to the extent of services
contemplated to be rendered under internal inter-company service agreements
among subsidiaries of the Parent Company, none of the members, officers or
directors of Seller or the CI Group is presently a party to any transaction with
the CI Group (other than for ordinary course services as officers and
directors), including any Contract or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such member,
officer or director, to the knowledge of the CI Group, any Person in which any
such member, officer or director has a substantial interest or is an officer,
director, trustee or partner.


3.17           Brokers.  No agent, broker, finder, investment banker, financial
advisor or other similar Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made by Seller or the CI Group.


3.18           Exemption from Registration; Restrictions on Offer and Sale of
Same or Similar Securities.  Assuming the representations and warranties of
Purchaser set forth in Section 4.3 are true and correct in all material
respects, the offer and sale of the Membership Interests made pursuant to this
Agreement is exempt from the registration requirements of the Securities
Act.  Neither Seller, the CI Group nor any Person authorized to act on their
behalf has, in connection with the offering of the Membership Interests, engaged
in (i) any form of general solicitation or general advertising (as those terms
are used within the meaning of Rule 501(c) under the Securities Act), (ii) any
action involving a public offering within the meaning of section 4(2) of the
Securities Act, or (iii) any action that would require the registration under
the Securities Act of the offering and sale of the Membership Interests pursuant
to this Agreement or that would violate applicable state securities or “blue
sky” laws. Neither Seller nor the CI Group has made, directly or indirectly, any
offer or sale of Membership Interests or of securities of the same or a similar
class as the Membership Interests that, if as a result of the offer and sale of
the Membership Interests contemplated hereby, could fail to be entitled to
exemption from the registration requirements of the Securities Act.  As used
herein, the terms “offer” and “sale” have the meanings specified in Section 2(3)
of the Securities Act.


3.19           Disclosure.  All representations made by Seller or the CI Group
herein do not contain any untrue statements of material fact nor omit any
statements of material fact.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to the CI Group that the statements
contained in this Article IV are true and correct as of the date of this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
4.1           Organization; Power and Authority.  Purchaser is a corporation,
duly organized, validly existing and in good standing under the Laws of the
state of Delaware.  Purchaser has the requisite power and authority to execute
and deliver this Agreement to which it is a party and to perform its obligations
hereunder.  The execution and delivery by Purchaser of this Agreement, to which
it is a party, and the performance by Purchaser of its obligations hereunder,
have been duly and validly authorized by Purchaser, no other action on the part
of Purchaser being necessary.


4.2           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by Purchaser of the transactions contemplated
hereby will not conflict with, or constitute a default under, any agreement,
indenture or instrument to which Purchaser is a party, or any order, judgment or
decree of any court or Governmental or Regulatory Authority having jurisdiction
over Purchaser or any of its properties and, no consent, authorization or order
of, or filing or registration with, any court or Governmental or Regulatory
Authority is required by Purchaser for the execution, delivery and performance
of this Agreement.


4.3           Purchase for Investment.  Purchaser is an “accredited investor” as
that term is defined in Rule 501 under the Securities Act of 1933, as
amended.  The Membership Interests will be acquired by Purchaser for its own
account for the purpose of investment and not with a view to the resale or
distribution of all or any part of the Membership Interests in violation of the
Securities Act, it being understood that the right to dispose of such Membership
Interests shall be entirely within the discretion of Purchaser.


4.4           Brokers.  No agent, broker, finder, investment banker, financial
advisor or other similar Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made by Purchaser.


ARTICLE V
[Reserved]


ARTICLE VI
CONDITIONS TO OBLIGATIONS OF PURCHASER


The obligations of Purchaser hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by Purchaser in its sole discretion):


6.1           Representations and Warranties.  Each of the representations and
warranties made by each of Seller and the CI Group in this Agreement are true
and correct in all material respects (if not qualified by materiality) and in
all material respects (if qualified by materiality).


6.2           Performance.  Each of Seller and the CI Group shall have performed
and in all material respects complied with each agreement, covenant and
obligation required by this Agreement to be so performed or complied with by
Seller or the CI Group, as the case may be, at or before the Closing.
 
 
12

--------------------------------------------------------------------------------

 
 
6.3           Orders and Laws.  There is not in effect any Order or Law
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or which
could reasonably be expected to otherwise result in a material diminution of the
benefits of the transactions contemplated by this Agreement to Purchaser, and
there is not be pending or threatened any Action or Proceeding or any other
action (i) which could reasonably be expected to result in the issuance of any
such Order or the enactment, promulgation or deemed applicability to Purchaser,
Seller, or the CI Group or the transactions contemplated by this Agreement of
any such Law; or (ii) wherein an unfavorable judgment, decree or Order would
prevent the carrying out of this Agreement or any of the transactions or events
contemplated hereby or thereby, declare unlawful the transactions or events
contemplated by this Agreement or present a risk of damages to Purchaser.


6.4           Regulatory Consents and Approvals.  All consents, approvals and
actions of, filings with and notices to any Governmental or Regulatory Authority
necessary to permit Purchaser, Seller and the CI Group to perform their
obligations under this Agreement and to consummate the transactions contemplated
hereby (i) shall have been duly obtained, made or given, (ii) shall be in form
and substance reasonably satisfactory to Purchaser, (iii) shall not impose any
limitations or restrictions on Purchaser, (iv) shall not be subject to the
satisfaction of any material condition that has not been satisfied or waived and
(v) shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement shall
have occurred.


6.5           Third Party Consents.  The consents (or in lieu thereof waivers),
and all other consents (or in lieu thereof waivers) to the performance by
Purchaser, Seller and the CI Group of their obligations under this Agreement, or
to the consummation of the transactions contemplated hereby and thereby as are
required under any Contract to which Purchaser, Seller or the CI Group is a
party or by which any of their respective Assets and Properties are bound and
where the failure to obtain any such consent (or in lieu thereof waiver) could
reasonably be expected, individually or in the aggregate with other such
failures, to materially adversely affect Purchaser or the Business or Condition
of the CI Group or otherwise result in a material diminution of the benefits of
the transactions contemplated by this Agreement to Purchaser in its reasonable
discretion, (i) shall have been obtained, (ii) shall be in form and substance
satisfactory to Purchaser in its reasonable discretion, (iii) shall not be
subject to the satisfaction of any material condition that has not been
satisfied or waived and (iv) shall be in full force and effect.


6.6           Good Standing Certificates.  Seller and the CI Group will deliver
to Purchaser: (i) copies of the certificates of formation , including all
amendments thereto, of the CI Group certified by the Secretary of State or other
appropriate official of the jurisdiction of formation or incorporation, (ii)
certificates from the Secretary of State or other appropriate official of the
jurisdiction of organization to the effect that the CI Group is in good standing
or subsisting in such jurisdiction, listing all charter documents of the CI
Group on file and attesting to its payment of all franchise or similar Taxes,
and (iii) a certificate from the Secretary of State or other appropriate
official in each jurisdiction in which Seller and the CI Group are qualified or
admitted to do business to the effect that Seller or the CI Group is duly
qualified or admitted and in good standing in such jurisdiction.
 
 
13

--------------------------------------------------------------------------------

 
 
6.7           No Adverse Change.  There shall have occurred no material adverse
change in the Business or Condition of the CI Group since the date hereof.


6.8           Audit Financial Statements and Audit Report.  Seller shall prior
to Closing deliver to the Purchaser, true and complete copies of the statements
of income-income tax basis, assets, liabilities and stockholders’ equity for the
twelve-month periods audited financial statements of the CIG Operating Company,
which shall be audited with respect to the twelve month periods ended September
30, 2010 and 2011, respectively (collectively, the “Financial Statements”)
together with a signed audit report for each of the Financial Statements of a
public accounting firm which is in good standing with the Public Company
Accounting Oversight Board and which shall include consent for the Public
Company to file such Financial Statements and such audit report with the SEC,
and as to which such Financial Statements shall (a) be prepared in accordance
with U.S. GAAP, (b) present fairly in all material respects the financial
position results of operations and changes in cash flows of the CI Group with
respect to each Financial Statements period, (c) be accurate, correct and
complete in all material respects and consistent with the Books and Records of
Seller and (d) can be reconciled with the financial statements and the financial
records maintained and the accounting methods applied by Seller to the CI Group
for U.S. federal income Tax purposes.
 
6.9           Common Stock.  The Seller shall have executed and delivered to
Purchaser the Common Stock Purchase Agreement in the form attached hereto as
Exhibit A, with respect to which all representations, warranties and covenants
of Seller therein shall be true and complete on the date of Closing, and on
which the Purchaser and the Parent Company of Purchaser may fully rely for
purposes of issuance of the Common Stock to Seller pursuant to one or more
exemptions from registration under the Securities Act.


ARTICLE VII


CONDITIONS TO OBLIGATIONS OF SELLER AND THE CI GROUP


The obligations of Seller and the CI Group hereunder are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Seller or the CI Group in
their sole discretion):


7.1           Representations and Warranties.  Each of the representations and
warranties made by Purchaser in this Agreement are true and correct in all
material respects (if not qualified by materiality) and in all respects (if
qualified by materiality).


7.2           Performance.  Purchaser shall have performed and complied with, in
all material respects, each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by Purchaser at or before the
Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
7.3           Orders and Laws.  There are not in effect any Orders or Laws
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement.


7.4           Regulatory Consents and Approvals.  All consents, approvals and
actions of, filings with and notices to any Governmental or Regulatory Authority
necessary to permit Seller, the CI Group and Purchaser to perform their
obligations under this Agreement and to consummate the transactions contemplated
hereby and thereby (i) shall have been duly obtained, made or given, (ii) shall
be in form and substance reasonably satisfactory to Seller and the CI Group,
(iii) shall not be subject to the satisfaction of any condition that has not
been satisfied or waived and (iv) shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental or
Regulatory Authority necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.


7.5           Common Stock.  The Parent Company of Purchaser shall have taken
any and all actions necessary to cause the due of issuance of the Common Stock
at Closing.


ARTICLE VIII


SURVIVAL OF REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS


8.1           Survival of Representations and Warranties.  The representations
and warranties of the CI Group, Seller and Purchaser contained in this Agreement
will survive the Closing until the first anniversary of the Closing Date; except
that any representation or warranty that would otherwise terminate  will
continue to survive if a Claim Notice shall have been timely given under Article
IX on or prior to such termination date, until the related claim for
indemnification has been satisfied or otherwise resolved as provided in Article
IX, but only with respect to matters described in such Claim Notice.
 
8.2           Survival.  The covenants and agreements of the parties contained
in or made pursuant to this Agreement shall not survive Closing, unless any such
covenant or agreement by its express terms states that it does so survive.
 
8.3           Effect of Knowledge.  If a party elects to proceed with the
Closing and any specified condition in its favor is not satisfied or there
exists a breach of any specified representation, warranty or covenant by the
other party, such condition that is unsatisfied or the representation, warranty
or covenant which is breached at the date of Closing shall be deemed to be
waived by the party electing to proceed, and such other party shall be deemed to
fully released and forever discharged by the party electing to proceed and on
account of any and all Liabilities or Damages with respect to the same.  The
provisions of this Section 8.3 shall survive Closing.
 
 
15

--------------------------------------------------------------------------------

 


ARTICLE IX


INDEMNIFICATION


9.1           Survival of Representations and Warranties. The representations
and warranties of the parties hereto contained in this Agreement shall survive
the consummation of the transactions contemplated hereby until the date which is
one (1) year following the Closing Date (the “General Survival Date”), provided,
however, that the representations and warranties set forth herein pertaining to
Section 3.1 (Organization of Seller and CI Group); 3.2 (Power and Authority);
3.17 (No Brokers); 4.1 (Organization; Power and Authority), and 4.4 (No
Brokers), shall survive indefinitely (each such date, including the General
Survival Date, being a “Survival Date”); and provided, further, that if any
notice of a Claim by a Purchaser Indemnified Party or a Seller Indemnified Party
shall have been given prior to the applicable Survival Date, the representations
and warranties that are the subject of such notice shall survive until such time
as such Claim is finally resolved.  With the exception of Claims brought in
connection with the representations and warranties described directly above in
clause (i) (which survive indefinitely) or Claims which remain unresolved for
which notice has already been given, at the end of all Survival Dates, no Claim
may be brought against any party for indemnification (or otherwise for Damages)
resulting from any breach of any representation or warranty contained in this
Agreement.
 
9.2           Indemnification by Seller.  Seller agrees to defend, indemnify and
hold harmless Purchaser (and each of its officers, directors, and employees)
(each a “Purchaser Indemnified Party”) from and against any Damages arising out
of, resulting from, or in connection with:
 
(a) any material misrepresentation or breach of any representation or warranty
made by Seller in this Agreement; and
 
(b) the failure of Seller to substantially perform or observe in all respects
any covenant, agreement or provision to be performed or observed by it pursuant
to this Agreement.
 
9.3           Indemnification by Purchaser. Purchaser agrees to defend,
indemnify and hold harmless Seller and each of Seller’s officers, directors, and
employees (each a “Seller Indemnified Party”), from and against any Damages
arising out of, resulting from, or in connection with:
 
(a) any material misrepresentation or breach of any representation or warranty
made by Purchaser in this Agreement; and
 
(b) the failure of Purchaser to substantially perform or observe in all respects
any covenant, agreement or provision to be performed or observed by it pursuant
to this Agreement.
 
9.4           Procedure for Indemnification.  After acquiring knowledge of any
Damage or Claim for which Seller, on the one hand, or Purchaser, on the other
hand, have agreed to provide indemnification under this Article (an
“Indemnifiable Claim”), the Person to be indemnified (the “Indemnitee”) shall
give to the indemnifying party (the “Indemnitor”) written notice (a “Claim
Notice”) thereof; provided, however, that failure to provide such notice shall
not relieve the Indemnitor of the obligation to indemnify the Indemnitee except
to the extent such party had been materially prejudiced by such failure or
delay.  If the Indemnitor acknowledges its obligation in writing to indemnify
the Indemnitee for the Indemnifiable Claim (which acknowledgment may be made
without admission of ultimate liability through a reservation of rights), the
Indemnitor will have the right to control the defense of any proceeding relating
thereto, unless it is relieved of its obligations to defend hereunder with
respect to such defense by the Indemnitee and the Indemnitee has released the
Indemnitor from its Liability with respect thereto, in which case, the
Indemnitee shall pay its own expense of such defense.  If the Indemnitor
controls the defense of such Indemnifiable Claim, the Indemnitee shall cooperate
with the Indemnitor in resolving such matter including by providing the
availability and cooperation of its employees who are familiar with the
transactions out of which such Indemnifiable Claim may have arisen and by
providing Indemnitor with necessary and relevant documents relating to the
subject matter of such Indemnifiable Claim.  If the Indemnitor fails or refuses
to acknowledge its obligation to undertake such defense, settlement or other
resolution of such Indemnifiable Claim within thirty (30) days after receipt of
the Claim Notice (which may be undertaken without admission of ultimate
liability through a reservation of rights), then the Indemnitee may itself
defend, settle or otherwise resolve the Indemnifiable Claim, and the Indemnitor
shall be responsible for all reasonable costs incurred by the Indemnitee in
connection therewith, provided any settlement of such Indemnifiable Claim shall
require the consent of the Indemnitor, which shall not be unreasonably withheld,
conditioned or delayed.  If the Indemnitor shall assume the defense, settlement
or other resolution of any Indemnifiable Claim, it shall not settle the
Indemnifiable Claim without the written consent of the Indemnitee, which shall
not be unreasonably withheld, conditioned or delayed, unless the settlement
shall include as an unconditional term thereof the giving by the claimant or the
plaintiff of a release of the Indemnitee, reasonably satisfactory to the
Indemnitee, from all Liability with respect to such Indemnifiable Claim and in
the case of a Claim related to Taxes, a release from all Liability for similar
or related Claims.
 
 
16

--------------------------------------------------------------------------------

 
 
9.5           Indemnification Exclusive Remedy.  Notwithstanding anything
contained herein or in the Transaction Documents, except in the event of any
matter for which injunctive or equitable relief is otherwise expressly provided
herein, the remedies provided in this Article constitute the sole and exclusive
remedies for recovery against an Indemnitor.
 
9.6           Insurance and Other Recoveries; Setoff.  The liability of an
Indemnitor with respect to any claim under this Article shall be reduced by any
insurance proceeds received by, or any other recovery from a third party
received by, the Indemnitee as a result of any Indemnifiable Claim upon which
such claim is based.
 
9.7           No Punitive or Consequential Damages.  No Indemnitee shall seek
and no Indemnitor shall be liable for any punitive or consequential damages,
including, but not limited to loss of revenue or income, or loss of business
reputation or opportunity.
 
9.8           Survival.  The provisions of this Article 9 shall survive Closing.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS


10.1            Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission or
mailed by prepaid first class certified mail, return receipt requested, or
mailed by overnight courier prepaid, to the parties at the following addresses
or facsimile numbers:


(a)           If to Purchaser, to:


CIG Properties, Inc.
Five Concourse Parkway, Suite 3100
Atlanta, GA 30328
Telephone No.: 678-332-5000
Facsimile No.:  678-332-5050
Attn:  Akram Baker, CEO


with a copy to:
Wuersch & Gering LLP
100 Wall Street
New York, New York 10005
Telephone No.: (212) 509-5050
Facsimile No.:  (610) 819-9104
Attn:  Travis L. Gering


(b)           If to the CI Group or Seller to:


BAC Berlin Atlantic Holding GmbH & Co. KG
Five Concourse Parkway, Suite 3100
Atlanta, GA 30328
Telephone No.: 678-332-5000
Facsimile No.:  678-332-5050


with a copy to:
Hartman Simons & Wood LLP
6400 Powers Ferry Road, NW
Suite 400
Atlanta, Georgia 30339
Telephone No.:  678-528-4446
Facsimile No.:  770-951-5357
Attention:  Yvette Fallone-Tietje
 
 
18

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
mail in the manner described above to the address as provided in this Section,
be deemed given on the earlier of the third Business Day following mailing or
upon receipt and (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first Business
Day following the date sent by such overnight courier or upon receipt (in each
case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice is to be delivered
pursuant to this Section).  Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other party hereto.


10.2            Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof.


10.3            Fees and Expenses.  Each party will pay its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.


10.4            Public Announcements.  At all times at or before the Closing,
Seller and the CI Group, on the one hand, and Purchaser, on the other hand, will
not issue or make any statements or releases to the public with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other.  If either party is unable to obtain the approval of its public statement
or release from the other party and such statement or release is, in the opinion
of legal counsel to such party, required by Law in order to discharge such
party's disclosure obligations, then such party may make or issue the legally
required statement or release and promptly furnish the other party with a copy
thereof.  Seller, the CI Group and Purchaser will also obtain the other party's
prior approval of any press release to be issued immediately following the
Closing announcing the consummation of the transactions contemplated by this
Agreement.


10.5            Further Assurances.  At any time or from time to time after the
Closing, each of the parties hereto shall execute and deliver to the other such
other documents and instruments, provide such materials and information and take
such other actions as such other party may reasonably request to more
effectively to vest title to the Membership Interests in Purchaser and to
otherwise cause each of the parties hereto to fulfill their other obligations
under this Agreement.


10.6            Waiver.  Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.


10.7            Amendment.  This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
 
 
19

--------------------------------------------------------------------------------

 
 
10.8            Third Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors and assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person other than any Person entitled to indemnity
under Article IX.


10.9            No Assignment; Binding Effect.  Neither this Agreement nor any
right, interest or obligation hereunder may be assigned (by operation of Law or
otherwise) by the parties hereto without the prior written consent of the other
parties and any attempt to do so will be void ab initio.  Subject to the
preceding sentence, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns,
including, without limitation, any holder of the Membership Interests.


10.10           Headings; Construction.  The headings used in this Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.  The parties hereto agree that this Agreement is the
product of negotiation between sophisticated parties and individuals, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in and did participate in, the drafting of each provision
hereof.  Accordingly, ambiguities in this Agreement, if any, shall not be
construed strictly or in favor of or against any party hereto but rather shall
be given a fair and reasonable construction without regard to the rule of contra
proferentum.
 
10.11           Invalid Provisions.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from and (iv) in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically as a part
of this Agreement a legal, valid and enforceable provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible.


10.12           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
 
10.13           Jurisdiction and Venue; Jury Trial Waiver.  Each party
acknowledges and agrees that any legal action, proceeding, or litigation arising
out of or in any way related to this Agreement shall be instituted in the United
States District Court for the Northern District of Georgia or any State of
Georgia court having jurisdiction over the subject matter of the dispute or
matter.  Each party agrees to submit to the jurisdiction of and agree that the
venue is proper in those courts in any legal action, proceeding, or litigation
arising out of or in any way related to this Agreement.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL ACTION,
PROCEEDING, OR LITIGATION ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT.
 
 
20

--------------------------------------------------------------------------------

 
 
10.14          Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile or electronic (pdf) signatures, each of
which shall be deemed to be an original.


10.15          Business Day Convention.  Should any time period provided in this
Agreement expire on a Saturday, Sunday or legal holiday, such time period shall
automatically be extended to the next date that is not a Saturday, Sunday or
legal holiday.




[Signature Page to Follow]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.
 

  COMMUNICATIONS INFRASTRUCTURE GROUP, LLC                                      
By:
/s/ Melissa Spinella
           
Name:  Melissa Spinella
           
Title:    Vice President
       

 
 

  BAC Berlin Atlantic Holding GMBH & CO. KG                                    
  By: BAC Verwaltung GmbH, its General Partner                         By:
/s/ Stefan Beiten
           
Name:  Stefan Beiten
           
Title:    Managing Director
       

 
 

  CIG PROPERTIES, INC.                                       By:
/s/ Akram Baker
           
Name:  Akram Baker
           
Title:    Chief Executive Officer
       



 

  PARENT COMPANY: CIG WIRELESS CORP.                                       By:
/s/ Akram Baker
           
Name:  Akram Baker
           
Title:    Chief Executive Officer
       



 
22

--------------------------------------------------------------------------------

 


Exhibit A                      Common Stock Purchase Agreement
 
 
23

--------------------------------------------------------------------------------

 
 